Citation Nr: 1618303	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity peripheral neuropathy. 

2.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity peripheral neuropathy. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1958 to February 1979. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for bilateral lower extremity peripheral neuropathy and assigned a 20 percent disability evaluation for each side.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his service-connected bilateral lower extremity peripheral neuropathy is more disabling than contemplated by the current 20 percent disability evaluations assigned for each lower extremity.  The pertinent evidence includes a December 2013 VA treatment record reflecting NCV tests showing severe advanced polyneuropathy.  The Veteran was afforded a VA examination in April 2014, the report of which shows that the examiner reviewed the December 2013 VA treatment record as well as the December 2013 EMG/NCV tests.  Although the examiner reiterated the characterization of the Veteran's disability as advanced polyneuropathy, he determined that the Veteran had bilateral moderate sciatic nerve, and mild external popliteal, musculocutaneous, and anterior tibial nerve.  Based on the evidence, the Board finds that the record is unclear as to the severity of the Veteran's disability.  While the VA examiner reviewed the earlier VA records showing severe neuropathy, he found that the Veteran's disability was in the mild to moderate range for the respective nerves affected.   Therefore, the Board finds that further evaluation in warranted before the claims can be considered. 

Finally, on remand, any outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his peripheral neuropathy of the lower extremities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA medical records, to include any treatment records dates from May 2015 to the present.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his bilateral peripheral neuropathy of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should identify the nerve(s) affected and determine whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.  

In addition, the examiner should state whether there is foot drop and slight droop of the first phalanges of all toes, if the Veteran cannot dorsiflex the foot, whether extension (dorsal flexion) of the proximal phalanges of toes is lost, if there is abduction of the foot lost, whether adduction is weakened, and if anesthesia covers the entire dorsum of the foot and toes; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost; eversion of foot weakened; or dorsal flexion of foot lost. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




